DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending application No. 17/233105 (hereinafter “’105”) in view of Bernabei (US 20050107832 A1). 
Claims 1-2, 4-5 and 8-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/233105 (hereinafter “’105 application”)  in view of Bernabei (US 20050107832 A1). For double patenting to exist between the instant claims of the present application and the claims of the ‘105 application, it must be determined that the claims of the instant claims are not patentably distinct from those of the ‘105 application. In order to make the determination, it first must be determined whether there are any differences between the instant claims and those of the ‘105 application and, if so, whether those differences render the claims patentably distinct.
Claims 1-2, 4-5 and 8-18 of the present application are identical to claims 1-15 of the ‘105 application, with the exception of claim 1 of the present application reciting “an optical sensor configured to provide a measurement of a frequency of the mechanical excitation”
Bernabei teaches a transdermal drug delivery system which is relatively pertinent to problem posed by applicant of providing optical sensor configured to provide a measurement of a frequency of the mechanical excitation ([0072] “In the preferred embodiments described herein, an optical sensor (not shown) detects the movement of the eccentric of a motor that is used to provide the mechanical vibrations (see FIGS. 1A and 1B, for example)”.
Bernabei provides the optical sensor in order to detect the movement of the eccentric of a motor ([0072]) and which enables providing the vibration in a controlled manner ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘105 application in view of Bernabei and provide the optical sensor in order to provide controlled vibration.
Therefore, claims 1-2, 4-5 and 8-18 are patentably indistinct from claims 1-15 of the ‘105 application in view of Bernabei.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard et al (US 20100001090 A1, hereinafter 'Neergaard') in view of Py (US 6302101 B1) and Bernabei (US 20050107832 A1).
Regarding Claim 1, Neergaard discloses an apparatus for delivering a liquid to an eye of a patient, the apparatus comprising:
a reservoir (figure 3, second reservoir 400) configured to contain the liquid;
a liquid dispenser (figure 3, first reservoir 200 comprising a perforated top plate 220, a base plate 230 comprising an electromechanical transducer 232 as shown in figures 7-8) in liquid communication with the reservoir ([0027] "The first reservoir 200 is in liquid communication with the second reservoir 400 via liquid passageway 450"), wherein the liquid dispenser includes an actuator (figure 6, electromechanical transducer 232);
wherein the actuator is configured to provide a mechanical excitation to the liquid dispenser that generates a corresponding hydrodynamic excitation of the liquid ([0034] "As such, in operation, electricity is passed from said electrodes actuate said base plate, resulting in deformation of the base plate and vibrations driving the liquid in the inner volume to contact the perforated top plate creating particles as the liquid is driven through the apertures.");
wherein the hydrodynamic excitation of the liquid ejects the liquid through the aperture ([0034] “The resultant particles are then projected by the vibrations of the base plate” vibrating within the reservoir 200 would generate fluid particles which would emit through opening 240).
Neergaard does not disclose the liquid dispenser includes a check valve;
Wherein the check valve includes an aperture through which the liquid can be dispensed and a pin member that engages with the aperture to provide a normally closed configuration of the check valve;
the liquid through the aperture by elastically deforming the aperture to open the check valve;
an optical sensor configured to provide a measurement of a frequency of the mechanical excitation.
In the same field of endeavor, Py teaches a liquid dispenser (figure 9, aerosol tip or nozzle mechanism 32) includes a check valve (figure 9, outlet portion 3108); 
Wherein the check valve includes an aperture (figure 9, aperture of outlet portion 3108) through which the liquid can be dispensed and a pin member (figure 9, rigid shaft 3102) that engages with the aperture to provide a normally closed configuration of the check valve (col 25 lines 32-34, "The rigid shaft 3102 interfaces the interior of the outlet portion 3108 to form a first normally-closed valve 3105");
The liquid through the aperture by elastically deforming the aperture to open the check valve (col 28 lines 22-25, "the liquid in the swirling chamber is discharged via the outlet portion 3108 when the liquid pressure reaches a threshold pressure sufficient to radially deform the outlet portion 3108 forming the second normally-closed valve 3105");
Py provides the aerosol tip comprises normally closed valve formed by the nozzle portion and the rigid shift which allows the liquid to be ejected by elastically deforming the outlet portion in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard to incorporate the teachings of Py and provide the check valve includes the aperture and the pin member that engages with the aperture for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Neergaard, as modified by Py, is still silent as to the apparatus comprising an optical sensor configured to provide a measurement of a frequency of the mechanical excitation.
Bernabei teaches a transdermal drug delivery device which relatively pertinent to the problem posed by Applicant of monitoring vibration frequency comprises an optical sensor (an optical sensor “an optical sensor (not shown) detects the movement of the eccentric of a motor that is used to provide the mechanical vibrations”) configured to provide a measurement of a frequency of the mechanical excitation.
Bernabei provides the optical sensor in order to measure the mechanical vibration of the eccentric DC electric motor ([0072]), which enables providing the mechanical vibration to the skin in a controlled manner ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, to incorporate the teachings of Bernabei and provide the optical sensor configured to provide a measurement of a frequency of the mechanical excitation for the purpose of measuring mechanical excitation of the actuator to provide controlled vibration.
Regarding Claim 2, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 1.
Neergaard further discloses wherein the actuator includes a vibration motor ([0039] “The electromechanical transducer is operably connected to the electrodes 250 and can deform and vibrate”).
Neergaard does not disclose the vibration motor having an eccentric mechanical load relative to an axis of rotation of the vibration motor.
Bernabei teaches the vibration motor (figure 1A-B, DC motor 110) having an eccentric mechanical load (figure 1A, eccentric 120) relative to an axis of rotation of the vibration motor ([0078] “the rotating shaft of the D.C. electrical motor 110 is an eccentric 120”).
Bernabei provide the DC motor having the eccentric in order to transform rotary motion of DC motor into eccentric motion,  thereby efficiently generates the mechanical vibration onto the vibrating plate ([0078] “the rotating shaft of the D.C. electrical motor 110 is an eccentric 120 to thereby provide eccentric motion. The eccentric motion, during rotation of the D.C. electrical motor 110, generates a vibration onto the vibrating plate 130 (that is directly coupled to the D.C. electrical motor 110) that is at the same frequency of the rotation of the D.C. electrical motor 110”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Bernabei and provide the vibration motor having the eccentric mechanical load for the purpose of providing vibration.
Regarding Claim 4, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 2.
Neergaard further discloses wherein the liquid dispenser is supported by a flexible member (figure 3, base plate 230 [0034] "electricity is passed from said electrodes actuate said base plate, resulting in deformation of the base plate and vibrations", “deformable base plate” implies it is flexible) whereby operation of the vibration motor generates the hydrodynamic excitation of the liquid by oscillating the liquid dispenser ([0034] "deformation of the base plate and vibrations driving the liquid in the inner volume to contact the perforated top plate, creating particles as the liquid is driven through the apertures.").
Regarding Claim 5, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 4.
Neergaard does not explicitly discloses wherein a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neergaard, as modified by Py and Bernabei, to have a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Neergaard, as modified by Py and Bernabei would not operate differently with the claimed spring constant and since the flexible member is configured to be deformable and generates vibrations driving the liquid ([0034] of Neergaard). Further, applicant has not shown unexpected results gleaming from having a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm, indicating simply that the spring constant is preferably within the range ([0033]).
Regarding Claim 8, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 1.
Neergaard further discloses wherein the aperture is formed in an aperture plate (figure 3, top plate). 
Neergaard does not disclose the aperture plate having a Young’s modulus of elasticity between 0.5 GPa and 2 GPa.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neergaard, as modified by Py and Bernabei, to have the aperture plate having a Young’s modulus of elasticity between 0.5 GPa and 2 GPa, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Neergaard, as modified by Py and Bernabei, would not operate differently with the claimed range and since the flexible member is configured to be deformable and generates vibrations driving the liquid ([0034] of Neergaard). Further, applicant has not shown unexpected results gleaming from having the aperture plate having a Young’s modulus of elasticity between 0.5 GPa and 2 GPa, indicating simply that other elastomers with Young’s modulus of elasticity value 0.5 GPa to 2 GPa can be used ([0027]).
Regarding Claim 9, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 8.
Neergaard does not disclose a mechanical hardness of the pin member is greater than a mechanical hardness of the aperture plate.
Py teaches wherein a mechanical hardness of the pin member (figure 9, rigid shaft 3102) is greater than a mechanical hardness of the aperture plate (figure 9, outlet portion 3108) (col 28, lines 58-67 illustrating that the outlet portion 3108 is formed of flexible material while the shaft is rigid. Furthermore, only segment in aerosol tip mechanism 32 experiences deformation is the outlet portion 3108, which implies other parts including the rigid shaft has greater mechanical hardness than the outlet portion 3108).
Py provides the aerosol tip comprises the rigid shaft has greater mechanical hardness than the outlet portion in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Py and provide the mechanical hardness of the pin member is greater than the mechanical hardness of the aperture plate for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Regarding Claim 11, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 1.
Neergaard does not disclose the pin member is stationary relative to the liquid dispenser.
Py teaches the pin member (figure 12a, rigid shaft 3102) is stationary relative (referring figures 10 and 12a-b, rigid shaft 3102 is stationary while fluid passes through the fluid path between rigid shaft 3108 and outlet portion 3108 of aerosol tip 32, and further col 28, lines 58-67 illustrating that only segment in aerosol tip mechanism 32 experiences deformation is outlet portion 3108, which indicates any other element including the rigid shaft is stationary) the liquid dispenser (figure 9, aerosol tip 32).
Py provides the rigid shaft is stationary relative to the liquid dispenser in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Py and Bernabei, to incorporate the teachings of Py and provide the check valve includes the pin member is stationary relative to the liquid dispenser for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Regarding Claim 15, Neergaard, as modified by Bernabei and Py, teaches the apparatus of claim 1.
Neergaard does not discloses wherein a preload force engaging the pin member with the aperture in the normally closed configuration of the check valve is between 0.01 N and 0.05 N.
Py teaches the pin member engaging the aperture in the normally closed configuration of the check valve (col 26 lines 56-57, “rigid shaft interfaces the flexible body portion 3107 to form a second normally-closed valve 3106” flexible body portion 3107 including the aperture at the outlet portion 3108).
Py provides the rigid shaft interfaces the flexible outlet portion forms a normally-closed valve in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Bernabei and Py, to incorporate the teachings of Py and provide the pin member engaging with the aperture in the normally closed configuration of the check valve for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Neergaard, as modified by Bernabei and Py, is still silent as to the preload force engaging the pin member with the aperture is between 0.01 N and 0.05 N.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Neergaard, as modified by Bernabei and Py, to have the preload force between 0.01 N and 0.05 N, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Neergaard, as modified by Bernabei and Py, would not operate differently with the claimed range and since rigid shaft and the aperture is intended forming normally closed valve (col 26 lines 56-57 of Py) Further, applicant has not shown unexpected results gleaming from having preload force between 0.01 N and 0.05 N, indicating simply that the spring constant is preferably within the range ([0027]).





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard, in view of Py and Bernabei, and in further view of Alarcon (US 20200022416 A1).
Regarding Claim 3, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 2.
Neergaard does not disclose the optical sensor includes an optical source and an optical detector, and wherein an optical path between the optical source and the optical detector is positioned such that rotation of the eccentric mechanical load blocks and unblocks the optical path.
In the same field of endeavor, Alarcon teaches the optical sensor (figure 2, optical sensor comprising an emitter 121, and photo detector 122) includes an optical source (figure 2, an emitter 121) and an optical detector (figure 2, photo detector 122), and wherein an optical path (referring figure 2, straight path between the emitter 121 and the photo detector 122) between the optical source and the optical detector is positioned such that rotation of the eccentric mechanical load blocks and unblocks the optical path ([0079] " The optical encoder disk 118 is comprised of a series of equally spaced and sized openings that allows light from an emitter 121 to be received by photo detector 122 when the opening is aligned with the emitter 121 and light from the emitter 121 to be blocked when the opening is not aligned").
Alarcon provide the optical sensor comprising the emitter and the photo detector, and the optical encoder disk blocks light from the emitter when the opening of the encoder disk is not aligned with the path between the emitter and the photo detector in order to measures the rotational speed of the motor shaft and, calculate the rate of drug being delivered ([0079] “the control circuit 120, which is electrically connected to the dispensing motor 112, can activate the dispensing motor 112 and begin to count the number of openings (or closures) that are detected by the photo detector 122 until the desired number of openings (or closures) that corresponds to the desired plunger driver 116 travel has been achieved”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Alarcon and provide the optical sensor includes an optical source and an optical detector, and the eccentric mechanical load blocks and unblocks the optical path for the purpose of measuring the rotational speed of the actuator, which calculate the rate of drug being delivered.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard, in view of Py and Bernabei, and in further view of Hall et al (US 20110106025 A1, hereinafter ‘Hall’).
Regarding Claim 6, Neergaard, as modified by Py and Bernabei, teaches the apparatus of claim 2.
Neergaard further discloses provide electrical power to the vibration motor to cause the mechanical excitation ([0034] “in operation, electricity is passed from said electrodes actuate said base plate, resulting in deformation of the base plate and vibrations”)
Neergaard does not disclose further comprising a motor controller configured to control the frequency of the mechanical excitation by automatically adjusting electrical power provided to the vibration motor to cause the frequency of the mechanical excitation to be at a predetermined value.
In the same field of endeavor, Hall teaches an ophthalmic fluid pump comprising a motor controller (Microcontroller [0015] “Microcontroller is used to control the pump”) to control the frequency of the mechanical excitation by automatically adjusting electrical power provided to the vibration motor to cause the frequency of the mechanical excitation to be a predetermined value ([0015] “an automated device for administering a predetermined dose of a liquid into an eye “ and “a microcontroller is used to control the pump. A predetermined amount may be administered according to a command signal controlled by the microcontroller. The control signal may, for example, determine a voltage supplied to the pump, wherein the voltage causes one or more of: a specific rate of pumping, a specific period of pumping and a particular reservoir drawn from during a pumping action”).
Hall provides the microcontroller to control the pump to dispense predetermined dose of a liquid into an eye correspond with the command signal controlled by the micro controller, and the command signal determine the voltage supplied to the pump causes a specific rate of pumping ([0015]) thereby maintain the inertial impact of the fluid on the eye at a comfortable level ([0009]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Hall and provide the motor controller configured to control frequency of the mechanical excitation by automatically adjusting electrical power provided to the vibration motor to cause the frequency of the mechanical excitation to be at a predetermined value for the purpose of controlling flow rate and maintain the inertial impact of the fluid on the eye at a comfortable level.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard, in view of Py, Bernabei, Hall, and in further view of Alarcon.
Regarding Claim 7, Neergaard, as modified by Py, Bernabei and Hall, teaches the apparatus of claim 6.
Neergaard does not disclose the electrical power provided to the vibration motor is adjusted using pulse width modulation.
Hall teaches the electrical power provided to the vibration motor is adjusted ([0015] “A predetermined amount may be administered according to a command signal controlled by the microcontroller. The control signal may, for example, determine a voltage supplied to the pump, wherein the voltage causes one or more of: a specific rate of pumping, a specific period of pumping and a particular reservoir drawn from during a pumping action”).
Hall provides the voltage supplied to the pump is adjusted by the control signal in order to maintain the inertial impact of the fluid on the eye at a comfortable level ([0009]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Hall and provide the electrical power provided to the vibration is adjusted for the purpose of controlling flow rate and maintain the inertial impact of the fluid on the eye at a comfortable level.
Neergaard, as modified by Py, Bernabei, and Hall, is still silent as to the electrical power provided is pulse width modulation.
Alarcon teaches the electrical power (drive signal [0119] “MCU 1501 provides a drive signal to the bi-directional motor drive circuit 1502 which is electrically connected to the dispensing motor 111”) is pulse width modulation ([0119] “The drive signal can be analog, ON/OFF in nature, or can be pulse width modulated (PWM)”).
Alarcon provide the pulse width modulated drive signal in order to minimize electrical Nosie and reverse current spikes ([0119] “The bi-directional motor drive circuit 1502 can be comprised of transistors arranged in an H-bridge configuration and can also include diodes and/or capacitors arranged so as to minimize electrical noise and reverse current spikes” Inherently, H-bridge configuration generates pulse width modulation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, Bernabei, and Hall to incorporate the teachings of Alarcon and provide the electrical power as pulse width modulation for the purpose of reducing electrical noise.
Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard, in view of Py and Bernabei and in further view of Collins (US 20090212133 A1).
Regarding Claim 10, Neergaard, as modified Py Bernabei, teaches the apparatus of Claim 1.
Neergaard does not disclose wherein the aperture is tapered to be narrower at an outlet of the aperture than at an inlet of the aperture.
In the same field of endeavor, Collins teaches the aperture (figure 12b, openings 1520b) is tapered to be narrower at an outlet of the aperture than an inlet of the aperture ([0148] “Referring to FIG. 12b, the mesh openings 1520b in the mesh plate 156b are wider at the proximal (bottom) end of the plate 156b and narrower at the distal (top) end of the plate 156b”)
Collins provides the opening is wider at the bottom of the plate and narrower at the top end of the plate in order to produce the desired properties of the droplet stream ([0147] “shape of the openings 1520 contribute to determining mist parameters such as volume, velocity, and droplet size distribution”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Collins and provides the aperture is tapered to be narrower at an outlet of the aperture than an inlet of the aperture for the purpose of producing the desired properties of the droplet stream.
Regarding Claim 16, Neergaard, as modified by Py and Bernabei, teaches the apparatus of Claim 1.
Neergaard does not disclose the reservoir includes a vent.
Collins teaches the reservoir (figure 5, reservoir 122) includes a vent (figure 5, vent 1214)
Collins provides the vent in order to allow ambient air into the interior of the reservoir ([0117]) which mitigate the negative pressure build up within the reservoir during dispensing fluid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Collins and provides the vent to the reservoir in order to allow ambient air into the interior of the reservoir to mitigate pressure build up during fluid dispense.
Regarding Claim 17, Neergaard, as modified by Py, Bernabei and Collins, teaches the apparatus of Claim 16.
Neergaard does not disclose the vent includes a filter configured to ensure that air that enters the reservoir is sterile.
Collins discloses the vent (figure 52, vent 2240) includes a filter (figure 52, filter 2242) configured to ensure that air that enters the reservoir is sterile ([0223] “The filter 2242 is also optionally configured to substantially prevent microbes from entering the cavity 2234 through the vent opening 2240.”).
Collins provides the filter to the vent in order to prevent microbes from entering the cavity of the reservoir ([0233]) while the filter allow air to enter cavity through the opening ([0222]) which would maintain the fluid within the reservoir in sterile condition while mitigating the negative pressure build up within the cavity of the reservoir. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py, Bernabei and Collins, to incorporate the teachings of Collins and provides the vent includes a filter configured to ensure that air that enters the reservoir is sterile for the purpose of maintaining the content within the cavity in sterile condition while mitigating the negative pressure build up during fluid dispense.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and Bernabei, and in further view of Weston (US 5370317 A) .
Regarding Claim 12, Neergaard, as modified Py and Bernabei, teaches the apparatus of Claim 1.
Neergaard does not disclose wherein a tip of the pin member engages with the aperture, and wherein the tip of the pin member has a spherical shape.
Py teaches wherein a tip of the pin member (figure 12a, second portion 3102a of the rigid shaft) engages with the aperture (referring figure 12a, the tip of second portion 3102 engages the aperture of outlet portion 3108, and further col 11 lines 23-24 “The rigid shaft interfaces the outlet to form a second normally-closed”).
Py provides the tip of the rigid shaft engages with the aperture of the outlet portion in order to facilitate consistency of the dispensed dosage and ensure a sterile environment for the nasal medicament inside the dispenser (col 15 line 64- col 16 line 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Py and provide the of the pin member engages with the aperture for the purpose of facilitating consistency of the dispensed dosage and ensuring a sterile environment for the medication within the dispenser.
Neergaard, as modified by Py, is still silent as to the tip of the pin member has a spherical shape.
In the same filed of endeavor, Weston provides the atomizing device comprising a tip of the pin member (stop means comprising spherical surface 20 shown in figures 5-7) has a spherical shape.
Weston provides the stop mean comprising a spherical surface at the tip in order to produce desired spray pattern and ensuring the gap between the aperture of spring plate 24 and the spherical surface is fully opened or closed as a result of relative movement of the spring plate (col 3 lines 36-45, “Whilst reference has been made above to the use of a ball or spherical surface in co-operation with a circular orifice in a plate or nozzle, other shapes could be used, for example, a conical surface co-operating with a circular hole. The precise profile of the surface and hole will be determined in part by the spray pattern required, and the present invention provides for all combinations of surfaces and holes, but it is preferred that at least one of the components has a varying cross section so that the gap between them is opened or closed as a result of relative movement.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei, to incorporate the teachings of Weston and provide the tip of the pin member having a spherical shape for the purpose of producing desired spray pattern while providing improved sealing when the valve is being closed.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py, Bernabei and Weston and in further view of Decock et al (US 20130140225 A1 hereinafter ‘Decock’).
Regarding Claim 13, Neergaard, as modified Py, Bernabei and Weston, teaches the apparatus of Claim 12.
Neergaard does not disclose wherein the tip of the pin member is partially or completely coated with an antibacterial coating.
In the same filed of endeavor, Decock discloses a tip for dispensing liquid (figure 1, central sealing pin, also illustrated in figures 3, and 5-16) and wherein the tip of the pin member is partially or completely coated with an antibacterial coating (at least figures 6 and 7 illustrates the upper face of the pin 34’ is covered by anti-bacterial layer 116, Specifically [0050] “in FIG. 7, the anti-bacterial layer 117 forms an excess thickness protruding from the upper face of the pin 34' and occupies the entire thickness of the opening 56'.”).
Decock provides the anti-bacterial layer covering the upper face of the pin in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py, Bernabei and Weston, to incorporate the teachings of Decock and provides the tip of the pin member is partially or completed coated with an antibacterial coating for the purpose of preventing the influx into the upstream volume of contaminants for the liquid present in the reservoir.
Regarding Claim 14, Neergaard, as modified by Py, Bernabei, Weston and Decock, teaches the apparatus of Claim 13.
Neergaard does not disclose wherein the antibacterial coating covers at least a part of the tip of the pin member that is outside the liquid dispenser in the normally closed configuration of the check valve.
Watson teaches at least a part of the tip of the pin member that is outside the liquid dispenser (surface 28 of rod disposed outside of the spring plate 24 as shown in figure 5) in the normally closed configuration of the check valve (referring figure 5, the circular orifice 25 of spring plate 24 is in closed position when the liquid 22 is not pressurized indicating it is normally closed).
Watson provides the surface of rod disposed outside of the spring plate forms normally closed configuration in order to produce desired spray pattern and ensuring the gap between the aperture and the spherical surface is fully opened or closed as a result of relative movement of spring plate (col 3 lines 36-45, “Whilst reference has been made above to the use of a ball or spherical surface in co-operation with a circular orifice in a plate or nozzle, other shapes could be used, for example, a conical surface co-operating with a circular hole. The precise profile of the surface and hole will be determined in part by the spray pattern required, and the present invention provides for all combinations of surfaces and holes, but it is preferred that at least one of the components has a varying cross section so that the gap between them is opened or closed as a result of relative movement.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py, Bernabei, Weston and Decock, to incorporate the teachings of Weston and provide the tip of the pin member is outside the liquid dispenser in the normally closed configuration of the check valve in order to produce desired spray pattern while providing improved sealing when the valve is being closed.
Neergaard, as modified Py, Bernabei, Weston and Decock, is still silent as to the antibacterial coating covers at least a part of the tip.
Decock discloses a tip for dispensing liquid (figure 1, central sealing pin, also illustrated in figures 3, and 5-16 ) and the antibacterial coating covers at least a part of the tip (at least figures 6 and 7 illustrates the upper face of the pin 34’ is covered by anti-bacterial layer 116, Specifically [0050] “in FIG. 7, the anti-bacterial layer 117 forms an excess thickness protruding from the upper face of the pin 34' and occupies the entire thickness of the opening 56'.”).).
Decock provides the anti-bacterial layer covering the upper face of the pin in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified Py, Bernabei, Weston and Decock, to incorporate the teachings of Decock and provides the tip of the pin member is partially or completed coated with an antibacterial coating in order to prevent the influx into the upstream volume of contaminants for the liquid present in the reservoir.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard in view of Py and in further view of Costello (US 3640274 A).
Regarding Claim 18, Neergaard, Neergaard, as modified by Py and Bernabei, teaches the apparatus of Claim 1.
Neergaard does not disclose further comprising a concave mirror configured to provide an in-focus image of the patient's eye to the patient when the apparatus is positioned properly to deliver the liquid to the eye of the patient.
In the same field of endeavor, Costello teaches eye-spraying device (device as shown in figure 12) comprising a concave mirror (figure 12, mirror 54, col 1 line 38, “mirror can be concave”) configured to provide an in-focus image of the patient’s eye to the patient (col 1 lines 31-35, “The present invention provides for the attachment to the spray device of a small mirror so placed on the spray device that the operator by seeing the reflected image of the operator' s eye to be treated”) when the apparatus is positioned properly to deliver the liquid to the eye of the patient (col 1 line 31-38, “small mirror so placed on the spray device that the operator by seeing the reflected image of the operator' s eye to be treated can direct the spray accurately into the eye”).
Costello provides the concave mirror to the eye-spraying device in order to permit self-medication by providing a reflection of the area to be treated (col 3 lines 53-55 “A mirror 54 which permits self-medication by providing a reflection of the area to be treated and a reflection”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neergaard, as modified by Py and Bernabei Py, to incorporate the teachings of Costello and provides the concave mirror for the purpose of permitting self-medication by providing a reflection of the are to be treated.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu (US 20150238689 A1) teaches an infusion pump comprising an optical coupler is arranged to measure the speed of motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781